DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg (U.S. 2016/0188930 A1).

Claim 1, Zumsteg teaches:
An information processing apparatus (Zumsteg, Fig. 3: 100) that sends/receives information (Zumsteg, Paragraph [0055], Communication between the RFID reading terminal 100 and external computer 171 can comprise a series of requests and responses, i.e. sends/receives information.) to/from a server (Zumsteg, Fig. 4: 171, Paragraph [0054], An external computer 171 can be a server running a single instance of a multi-tasking operating system.) that comprehensively manages objects (Zumsteg, Paragraph [0057], The external computer 171 hosts an inventory list and additionally receives a reconciled list from the RFID reading terminal 100, effectively managing the inventory list.  The managing of an inventory list of items within a storage, manufacturing, and/or retail facility is functionally equivalent to comprehensively managing objects.), to thereby manage objects of all the objects to be managed (Zumsteg, Paragraph [0057], The items on the inventory list are all objects to be managed.), which are within an allocated range (Zumsteg, Paragraph [0057], The locations of the specific items within a storage, manufacturing, and/or retail facility are within an allocated range.  This is consistent with Applicant’s definition of a “range” with respect to Fig. 13 of the Applicant’s drawings.), the information processing apparatus comprising: 
a communication device (Zumsteg, Fig. 3: 340) wherein the information processing apparatus is configured to send/receive information associated with the objects to be managed to/from the server (Zumsteg, Paragraph [0056], The RFID reading terminal 100 transmits messages including data corresponding to an RFID label attached to an inventory item.); 
a reader (Zumsteg, Fig. 3: 333) configured to read, from a radio frequency tag attached to each of the objects (Zumsteg, Paragraph [0035]), tag information stored in the radio frequency tag and output read data based on the tag information (Zumsteg, Paragraph [0049], The outputted message includes data read from the RFID tag.); 
a display device (Zumsteg, Fig. 3: 175) that includes a touch panel (Zumsteg, Fig. 20a: 554, Paragraph [0098]); 
a memory (Zumsteg, Fig. 3: 320) that stores the read data from the reader (Zumsteg, Paragraph [0036], The item identifiers received from the plurality of RFID tags may be stored in the memory.); and 
a controller (Zumsteg, Fig. 3: 310) configured to 
upon receipt of a selection of the allocated range through the touch panel of the display device (Zumsteg, Paragraph [0075], The user can utilize the select command for selecting a particular tag population based on user-specified criteria.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.), acquire, from the server via the communication interface: 
information for identifying the allocated range for managing a first portion of all of the objects to be read by the reader of the information processing apparatus, the first portion not including a second portion of all of the objects to be read by one or more other information processing apparatuses (Zumsteg, Paragraph [0057], The RFID reading terminal 100 receives an inventory list which includes location information of specific items, which are functionally equivalent to the allocated range.  The location information covers all of the objects in the items to be inventoried, and therefore identifies the allocated range for the items to be managed.  In Fig. 6, element 192b displays the percentage of items scanned that are expected to be scanned (see Zumsteg, Paragraph [0063]).  Thus, in the example of Fig. 6, 72% represents a first portion of all of the objects to be read by the reader, and the remaining 28% represents a second portion of all of objects to be read.), and 
separately acquire overall progress information indicating how many objects have been read by the reader of the information processing apparatus and said one or more other information processing apparatuses (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader.), 
generate individual progress information indicating how many objects have been read by the reader of the information processing apparatus on a basis of the information regarding the allocated range and the read data that are stored in the memory (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader, which are based on both the location of the items (see Zumsteg, Paragraph [0057]), i.e. information regarding the allocated range, and the item identifiers stored in memory (see Zumsteg, Paragraphs [0036] and [0056]).), 
cause the display device to display a first work screen including both the individual progress information and the overall progress information (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.), 
update the display of the individual progress information included in the first work screen at any time according to the reading by the reader of the information processing apparatus (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.), and 
update the display of the overall progress information included in the first work screen every time the selection of the allocated range is received through the touch panel of the display device (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.).
Zumsteg does not specifically teach:
The communication device configured to send/receive information associated with the objects to be managed to/from the server,
store in the memory regarding the allocated range;
store in the memory the acquired information for identifying the allocated range as the information regarding the allocated range, and
acquire, from the server via the communication device, overall progress information.
As per the limitation of the communication device configured to send/receive information associated with the objects to be managed to/from the server, the communication interface 340 of Zumsteg is configured to support a plurality of wireless communication protocols (see Zumsteg, Paragraph [0046]).  The RFID reading terminal 100 and the external computer 171 communicate wirelessly over a LAN, WAN, VPN, or other types of networks (see Zumsteg, Paragraph [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art to try to utilize the communication interface 340 for communicating with the external computer 171 via the LAN, WAN, VPN, or other type of network.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.
As per the limitations of store in the memory regarding the allocated range and the controller configured to cause the memory to store the acquired information as the information regarding the allocated range, the RFID reading terminal 100 receives the information from the external computer 171 regarding the allocated range as an inventory list containing storage location information of specific items (see Zumsteg, Paragraph [0057]).  Thus, it would have been obvious to one of ordinary skill in the art to store, either temporarily or permanently, the received storage location information of specific items, such that the RFID reading terminal 100 could perform the step of reconciling the list or count to the external computer 171.  Without the ability to store the received location information, the RFID reading terminal 100 would be rendered inoperable for its intended purpose because the received location information would be lost and unusable.
As per the limitation of acquire, from the server via the communication device, overall progress information, Zumsteg teaches the transmitting of the item identifiers received from the plurality of RFID tags to an external computer (see Zumsteg, Paragraph [0036]), wherein the external computers may be servers (see Zumsteg, Paragraph [0054]).).  The read item identifiers are equivalent to overall progress information because the identifiers represent items that are to be inventoried (see Zumsteg, Paragraph [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art for the terminal 100 to be capable of accessing read RFID tag data from the memory, the external computer, or a combination thereof.  

Claim 3, Zumsteg further teaches:
The information processing apparatus according to claim 1, wherein the controller causes the display device to display, upon receipt of an input through the first work screen (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.), a second work screen including the individual progress information and a list screen that displays a list of information regarding the objects located within the allocated range (Zumsteg, Fig. 11, Paragraph [0066], The second screen of Fig. 11 represents a list screen that displays a list of count progress corresponding to the locations, i.e. allocated range, of all of the items to be inventoried.  The arrow indicates the ability for the display to shift from the first screen to the second screen as the RFID reading device 100 attempts to reconcile the inventory list.).

Claim 4, Zumsteg further teaches:
The information processing apparatus according to claim 3, wherein the controller causes the display device to display an operation element for receiving the input in the first work screen (Zumsteg, Fig. 11, Paragraph [0066], An example of an operation element is the count number that, when the RFID reading device 100 reads RFID tags, achieves the shift from the first screen of Fig. 11 to the second screen of Fig. 12 because the count increases.  It would have been obvious to one of ordinary skill in the art for the user interface operating on a touch screen (see Zumsteg, Fig. 10a: 554, Paragraph [0098]) to display elements for the user to select.  Without any user perceptible prompts or options, the system would cease to function because the user would be unable to operate the user interface.).

Claim 5, Zumsteg further teaches:
The information processing apparatus according to claim 4, wherein the controller, upon receipt of the input through the operation element, switches a display screen of the display device from the first work screen to the second work screen (Zumsteg, Fig. 11, Paragraph [0066], The second screen of Fig. 11 represents a list screen that displays a list of count progress corresponding to the locations, i.e. allocated range, of all of the items to be inventoried.  The arrow indicates the ability for the display to shift from the first screen to the second screen as the RFID reading device 100 attempts to reconcile the inventory list.  The function of scanning a set of RFID tags is selectable based on user-specified criteria (see Zumsteg, Paragraph [0075).).

Claim 6, Zumsteg further teaches:
The information processing apparatus according to claim 1, wherein the controller causes the display device to display a chart showing the individual progress information (Zumsteg, Fig. 6, The progress bars are functionally equivalent to charts showing progress information, e.g. a bar graph.).

Claim 7, Zumsteg teaches:
An information processing system (Zumsteg, Fig. 3) comprising: 
a server (Zumsteg, Fig. 4: 171, Paragraph [0054], An external computer 171 can be a server running a single instance of a multi-tasking operating system.) that comprehensively manages objects (Zumsteg, Paragraph [0057], The external computer 171 hosts an inventory list and additionally receives a reconciled list from the RFID reading terminal 100, effectively managing the inventory list.  The managing of an inventory list of items within a storage, manufacturing, and/or retail facility is functionally equivalent to comprehensively managing objects.); and 
an information processing apparatus (Zumsteg, Fig. 3:100) that sends/receives information to/from the server (Zumsteg, Paragraph [0055], Communication between the RFID reading terminal 100 and external computer 171 can comprise a series of requests and responses, i.e. sends/receives information.), to thereby manage objects of all the objects to be managed (Zumsteg, Paragraph [0057], The items on the inventory list are all objects to be managed.), which are within an allocated range (Zumsteg, Paragraph [0057], The locations of the specific items within a storage, manufacturing, and/or retail facility are within an allocated range.  This is consistent with Applicant’s definition of a “range” with respect to Fig. 13 of the Applicant’s drawings.), 
the information processing apparatus including 
a communication device (Zumsteg, Fig. 3: 340) wherein the information processing apparatus is configured to send/receive information associated with the objects to be managed to/from the server (Zumsteg, Paragraph [0056], The RFID reading terminal 100 transmits messages including data corresponding to an RFID label attached to an inventory item.), 
a reader (Zumsteg, Fig. 3: 333) configured to read, from a radio frequency tag attached to each of the objects (Zumsteg, Paragraph [0035]), tag information stored in the radio frequency tag and output read data based on the tag information (Zumsteg, Paragraph [0049], The outputted message includes data read from the RFID tag.), 
a display device (Zumsteg, Fig. 3: 175) that includes a touch panel (Zumsteg, Fig. 20a: 554, Paragraph [0098]), 
a memory (Zumsteg, Fig. 3: 320) that stores the read data from the reader (Zumsteg, Paragraph [0036], The item identifiers received from the plurality of RFID tags may be stored in the memory.), and 
a controller (Zumsteg, Fig. 3: 310) configured to 
upon receipt of a selection of the allocated range through the touch panel of the display device (Zumsteg, Paragraph [0075], The user can utilize the select command for selecting a particular tag population based on user-specified criteria.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.), acquire, from the server via the communication device: 
information for identifying the allocated range for managing a first portion of all of the objects to be read by the reader of the information processing apparatus, the first portion not including a second portion of all of the objects to be read by one or more other information processing apparatuses (Zumsteg, Paragraph [0057], The RFID reading terminal 100 receives an inventory list which includes location information of specific items, which are functionally equivalent to the allocated range.  The location information covers all of the objects in the items to be inventoried, and therefore identifies the allocated range for the items to be managed.  In Fig. 6, element 192b displays the percentage of items scanned that are expected to be scanned (see Zumsteg, Paragraph [0063]).  Thus, in the example of Fig. 6, 72% represents a first portion of all of the objects to be read by the reader, and the remaining 28% represents a second portion of all of objects to be read.), and 
separately acquire overall progress information indicating how many objects have been read by the reader of the information processing apparatus and said one or more other information processing apparatuses (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader.), 
generate individual progress information indicating how many objects have been read by the reader of the information processing apparatus on a basis of the information regarding the allocated range and the read data that are stored in the memory (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader, which are based on both the location of the items (see Zumsteg, Paragraph [0057]), i.e. information regarding the allocated range, and the item identifiers stored in memory (see Zumsteg, Paragraphs [0036] and [0056]).), 
cause the display device to display a first work screen including both the individual progress information and the overall progress information (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.), 
update the display of the individual progress information included in the first work screen at any time according to the reading by the reader of the information processing apparatus (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.), and 
update the display of the overall progress information included in the first work screen every time the selection of the allocated range is received through the touch panel of the display device (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.).
Zumsteg does not specifically teach:
The communication device configured to send/receive information associated with the objects to be managed to/from the server,
store in the memory regarding the allocated range;
store in the memory the acquired information for identifying the allocated range as the information regarding the allocated range, and
acquire, from the server via the communication device, overall progress information.
As per the limitation of the communication device configured to send/receive information associated with the objects to be managed to/from the server, the communication interface 340 of Zumsteg is configured to support a plurality of wireless communication protocols (see Zumsteg, Paragraph [0046]).  The RFID reading terminal 100 and the external computer 171 communicate wirelessly over a LAN, WAN, VPN, or other types of networks (see Zumsteg, Paragraph [0053]).  Therefore, it would have been obvious to one of ordinary skill in the art to try to utilize the communication interface 340 for communicating with the external computer 171 via the LAN, WAN, VPN, or other type of network.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.
As per the limitations of store in the memory regarding the allocated range and the controller configured to cause the memory to store the acquired information as the information regarding the allocated range, the RFID reading terminal 100 receives the information from the external computer 171 regarding the allocated range as an inventory list containing storage location information of specific items (see Zumsteg, Paragraph [0057]).  Thus, it would have been obvious to one of ordinary skill in the art to store, either temporarily or permanently, the received storage location information of specific items, such that the RFID reading terminal 100 could perform the step of reconciling the list or count to the external computer 171.  Without the ability to store the received location information, the RFID reading terminal 100 would be rendered inoperable for its intended purpose because the received location information would be lost and unusable.
As per the limitation of acquire, from the server via the communication device, overall progress information, Zumsteg teaches the transmitting of the item identifiers received from the plurality of RFID tags to an external computer (see Zumsteg, Paragraph [0036]), wherein the external computers may be servers (see Zumsteg, Paragraph [0054]).).  The read item identifiers are equivalent to overall progress information because the identifiers represent items that are to be inventoried (see Zumsteg, Paragraph [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art for the terminal 100 to be capable of accessing read RFID tag data from the memory, the external computer, or a combination thereof.  

Claim 9, Zumsteg further teaches:
The information processing system according to claim 7, wherein the controller causes the display device to display, upon receipt of an input through the first work screen (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.), a second work screen including the individual progress information and a list screen that displays a list of information regarding the objects located within the allocated range (Zumsteg, Fig. 11, Paragraph [0066], The second screen of Fig. 11 represents a list screen that displays a list of count progress corresponding to the locations, i.e. allocated range, of all of the items to be inventoried.  The arrow indicates the ability for the display to shift from the first screen to the second screen as the RFID reading device 100 attempts to reconcile the inventory list.).

Claim 10, Zumsteg teaches:
An information processing method (Zumsteg, Fig. 3) for an information processing apparatus (Zumsteg, Fig. 3: 100) that sends/receives information (Zumsteg, Paragraph [0055], Communication between the RFID reading terminal 100 and external computer 171 can comprise a series of requests and responses, i.e. sends/receives information.) to/from a server (Zumsteg, Fig. 4: 171, Paragraph [0054], An external computer 171 can be a server running a single instance of a multi-tasking operating system.) that comprehensively manages objects (Zumsteg, Paragraph [0057], The external computer 171 hosts an inventory list and additionally receives a reconciled list from the RFID reading terminal 100, effectively managing the inventory list.  The managing of an inventory list of items within a storage, manufacturing, and/or retail facility is functionally equivalent to comprehensively managing objects.), to thereby manage objects of all the objects to be managed (Zumsteg, Paragraph [0057], The items on the inventory list are all objects to be managed.), which are within an allocated range (Zumsteg, Paragraph [0057], The locations of the specific items within a storage, manufacturing, and/or retail facility are within an allocated range.  This is consistent with Applicant’s definition of a “range” with respect to Fig. 13 of the Applicant’s drawings.), the information processing method comprising: 
upon receipt of a selection of the allocated range through the touch panel of the display device (Zumsteg, Paragraph [0075], The user can utilize the select command for selecting a particular tag population based on user-specified criteria.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.), acquiring from the server: 
information for identifying the allocated range for managing a first portion of all of the objects to be read by a reader of the information processing apparatus, the first portion not including a second portion of all of the objects to be read by one or more other information processing apparatuses (Zumsteg, Paragraph [0057], The RFID reading terminal 100 receives an inventory list which includes location information of specific items, which are functionally equivalent to the allocated range.  The location information covers all of the objects in the items to be inventoried, and therefore identifies the allocated range for the items to be managed.  In Fig. 6, element 192b displays the percentage of items scanned that are expected to be scanned (see Zumsteg, Paragraph [0063]).  Thus, in the example of Fig. 6, 72% represents a first portion of all of the objects to be read by the reader, and the remaining 28% represents a second portion of all of objects to be read.), and 
separately acquire overall progress information indicating how many objects have been read by the reader of the information processing apparatus and said one or more other information processing apparatuses (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader.); 
storing in a memory the acquired information (Zumsteg, Paragraph [0036], The item identifiers received from the plurality of RFID tags may be stored in the memory.); 
causing the reader to read, from a radio frequency tag attached to each of the objects (Zumsteg, Paragraph [0035]), tag information stored in the radio frequency tag and storing, in the memory, read data based on the tag information (Zumsteg, Paragraph [0049], The outputted message includes data read from the RFID tag.); 
generating individual progress information indicating how many objects have been read by the reader of the information processing apparatus on a basis of the information regarding the allocated range and the read data that are stored in the memory (Zumsteg, Fig. 6, Paragraph [0063], The progress bars and the traces in the example of Fig. 6 represent the objects that are read by the reader, which are based on both the location of the items (see Zumsteg, Paragraph [0057]), i.e. information regarding the allocated range, and the item identifiers stored in memory (see Zumsteg, Paragraphs [0036] and [0056]).); 
causing a display device to display a work screen including both the individual progress information and the overall progress information (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.); 
updating the display of the individual progress information included in the work screen at any time according to the reading by the reader of the information processing apparatus (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.); and 
updating the display of the overall progress information included in the work screen every time the selection of the allocated range is received through the touch panel of the display device (Zumsteg, Fig. 6, Paragraph [0063], Absolute progress bar 192a represents the total quantity of items scanned, e.g. overall progress information, and relative progress bar 192b represents the total quantity of items expected to be scanned, e.g. the individual progress information.  Both progress bars are displayed on the same screen, as depicted in Fig. 6.  It would have been obvious to one of ordinary skill in the art for the user to utilize the user interface, e.g. touch screen sensor 554 (see Zumsteg, Fig. 20a: 554, Paragraph [0098]), for making the selection.).
Zumsteg does not specifically teach:
Acquiring, from the server, overall progress information; and
storing in a memory the acquired information for identifying the allocated range as the information regarding the allocated range.
As per the limitation of acquiring, from the server, overall progress information, Zumsteg teaches the transmitting of the item identifiers received from the plurality of RFID tags to an external computer (see Zumsteg, Paragraph [0036]), wherein the external computers may be servers (see Zumsteg, Paragraph [0054]).).  The read item identifiers are equivalent to overall progress information because the identifiers represent items that are to be inventoried (see Zumsteg, Paragraph [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art for the terminal 100 to be capable of accessing read RFID tag data from the memory, the external computer, or a combination thereof.  
As per the limitations of storing in a memory the acquired information for identifying the allocated range as the information regarding the allocated range, the RFID reading terminal 100 receives the information from the external computer 171 regarding the allocated range as an inventory list containing storage location information of specific items (see Zumsteg, Paragraph [0057]).  Thus, it would have been obvious to one of ordinary skill in the art to store, either temporarily or permanently, the received storage location information of specific items, such that the RFID reading terminal 100 could perform the step of reconciling the list or count to the external computer 171.  Without the ability to store the received location information, the RFID reading terminal 100 would be rendered inoperable for its intended purpose because the received location information would be lost and unusable.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zumsteg (U.S. 2016/0188930 A1) in view of Trivelpiece et al. (U.S. 2018/0308040 A1).

Claim 2, Zumsteg further teaches
The information processing apparatus according to claim 1, wherein the controller is configured to send the read data based on the tag information read by the reader to the server via the communication device (Zumsteg, Paragraph [0057], The RFID reading terminal 100 transmits the reconciled list or count to the external computer 171.).
Zumsteg does not specifically teach:
The controller sends read data at a predetermined timing.
Trivelpiece teaches:
The RFID reader sends read data at a predetermined timing (Trivelpiece, Fig. 5A, Paragraph [0065], The RFID tag reader reads RFID tags and determines if a pre-defined period of time has expired.  If so, the RFID tag reader compresses its data and transmits the data to the remote server (see Trivelpiece, Fig. 5B: 522).),
and acquires overall progress information from the server (Trivelpiece, Paragraph [0066], The remote server transmits feedback information, which includes a percentage of cycle completion, which is functionally equivalent to an overall progress information.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Zumsteg by integrating the teaching of a server that tracks reading completion percentages in the form of a percentage of cycle completion, as taught by Trivelpiece.
The motivation would be to improve the timing and efficiency of tag reading while minimizing transmission/communication delays (see Trivelpiece, Paragraph [0006]).

Claim 8, Zumsteg further teaches
The information processing system according to claim 7, wherein the controller is configured to send the read data based on the tag information read by the reader to the server via the communication device (Zumsteg, Paragraph [0057], The RFID reading terminal 100 transmits the reconciled list or count to the external computer 171.).
Zumsteg does not specifically teach:
The controller sends read data at a predetermined timing.
Trivelpiece teaches:
The RFID reader sends read data at a predetermined timing (Trivelpiece, Fig. 5A, Paragraph [0065], The RFID tag reader reads RFID tags and determines if a pre-defined period of time has expired.  If so, the RFID tag reader compresses its data and transmits the data to the remote server (see Trivelpiece, Fig. 5B: 522).),
and acquires overall progress information from the server (Trivelpiece, Paragraph [0066], The remote server transmits feedback information, which includes a percentage of cycle completion, which is functionally equivalent to an overall progress information.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Zumsteg by integrating the teaching of a server that tracks reading completion percentages in the form of a percentage of cycle completion, as taught by Trivelpiece.
The motivation would be to improve the timing and efficiency of tag reading while minimizing transmission/communication delays (see Trivelpiece, Paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683